TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 27, 2015



                                       NO. 03-13-00280-CV


              Joe McHaney d/b/a Envirosol Environmental Services, Appellant

                                                  v.

                    Texas Commission on Environmental Quality, Appellee




            APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE CHIEF JUSTICE ROSE AND JUSTICE PEMBERTON;
               FORMER CHIEF JUSTICE JONES NOT PARTICIPATING
                 AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on March 27, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s order. Therefore, the Court affirms the district court’s order. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.